UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUEST SHIPPING LIMITED,
                             Plaintiff,

                    – against –
                                                            OPINION AND ORDER
THE AMERICAN CLUB, AMERICAN
                                                                18 Civ. 10667 (ER)
STEAMPSHIP OWNERS MUTUAL
PROTECTION AND INDEMNITY
ASSOCIATION INC., and SHIPOWNERS
CLAIMS BUREAU INC.,
                        Defendants.


Ramos, D.J.:

       Quest Shipping Limited (“Quest”) brings this action against the American Club, the

American Steamship Owners Mutual Protection and Indemnity Association Inc., and the

Shipowners Claims Bureau Inc. (the “Claims Bureau”) (collectively, “Defendants”), for

declaratory judgment pursuant to 28 U.S.C. § 2201 and for breach of contract. Doc. 1. Both

causes of action arise from the Claims Bureau’s termination of Quest’s maritime insurance

coverage with the American Club while claims for two of its ships were still pending. Id. ¶¶ 12–

40. Before the Court are the parties’ cross-motions for summary judgment. For the reasons

stated below, Defendants’ motion is GRANTED, and Quest’s motion is DENIED.
I.       BACKGROUND

         A. Factual Background 1

             The American Club Model

         The American Club is a non-profit mutual protection and indemnity insurance association

providing marine insurance to its members. Doc. 35 ¶ 1. Defendants explain that the American

Club’s members are vessel owners and charters who act as both insurers and insured, agreeing to

mutually indemnify each other against third-party liabilities arising from vessel ownership or ac-

tivity. Id. ¶ 4–6. 2 Quest, a Nigerian company, was a member of the American Club from at

least February 2015 to December 2017, though the exact beginning date is in dispute. Id. ¶¶ 20–

21; Doc. 40 ¶ 1, 6. During that time, Quest insured two vessels: the Alexander J and the Danny

Rose. Doc. 35 ¶¶ 20–21.

         To participate in the American Club, members pay premiums and assessments propor-

tionate to their share of claims, as provided by the marine insurance contract. Id. ¶ 7. The ma-

rine insurance contract is comprised of a Certificate of Entry—issued to members as proof of in-

surance for an entered vessel for each coverage year—and the American Club’s by-laws and

rules (the “Rules”). Id. ¶¶ 16–18. Pursuant to this contract, all American Club business is con-

ducted by the Board of Directors (the “Board”), which Defendants maintain is composed mostly


1
 �e following facts are drawn from Defendants’ Rule 56.1 Statement of Undisputed Material Facts (Doc. 23),
Plaintiﬀ’s Rule 56.1 Counter-Statement (Doc. 35), Plaintiﬀ’s Statement of Undisputed Material Facts (Doc. 36),
Defendants’ Rule 56.1 Counter-Statement (Doc. 40), and the parties’ supporting submissions. Any citation to the
parties’ 56.1 Statements incorporates by reference the documents cited therein. All facts are expressly undisputed,
unless otherwise indicated.
2
  Quest neither admits nor denies several of Defendants’ factual allegations because “it lacks suﬃcient knowledge to
form a belief.” See generally Doc. 35. Defendants argue in their Opposition/Reply papers that any factual
allegations not speciﬁcally disputed should be deemed admitted. Doc. 38 at 2 n.2. Quest does not respond to this
argument in its Reply, and therefore concedes it. See In re UBS AG Sec. Litig., No. 07 Civ. 11225 (RJS), 2012 WL
4471265, at *11 (S.D.N.Y. Sept. 28, 2012) (arguments not addressed in opposition are conceded). In any event, to
the extent some of the underlying facts regarding the American Club’s structure are disputed, they are irrelevant to
the Court’s decision on summary judgment.

                                                          2
of member representatives. Id. ¶¶ 8–9. The American Club’s day-to-day operations are over-

seen by a Board-appointed manager, in this case the Claims Bureau. Id. ¶¶ 10–12. Defendants

allege that, as part of its duties, the Claims Bureau collects premiums, determines whether cover-

age is available for claims, handles claims that have been submitted, and cancels coverage for

non-payment of premiums. Id. ¶ 13. Decisions regarding coverage are reviewed and adjudicated

by the Board. Id. ¶ 14.

            The Marine Insurance Contract

        The Rules vest the Claims Bureau with the authority to terminate a member’s coverage if

the member “fail[s] to pay, either in whole or in part, any amount due.” Id. ¶ 26. In this event,

the Claims Bureau is to first provide the member with a notice of cancellation (“NOC”) at least

five days before terminating coverage. Id. If payment is not made by the date specified in the

NOC, “the insurance of the Member . . . in respect of any and all vessels insured for account or

on behalf of the Member shall be terminated immediately without further notice or other formal-

ity.” Id. After termination,

        The Association shall with effect from the date of termination cease to be liable for
        any claims of whatsoever nature and howsoever arising under these Rules . . . irre-
        spective of whether . . . such claims have arisen by reason of any event which has
        occurred at any time prior to the date of termination, including during previous
        years; . . . or . . . the Managers at the date of or prior to the date of termination knew
        that such claims might or would arises; and as from the date of termination any
        liability of the Association for such claims shall cease retroactively and the Asso-
        ciation shall be under no liability to the Member for any such claims or on any
        account whatsoever.

Id.   The Claims Bureau may always, in its “absolute discretion . . . admit either in whole or in

part any claim in respect of a vessel insured by the Member for which the Association is under

no liability,” though it does not have an obligation to do so. Id.

        Should a member disagree with the Claims Bureau’s decision, the Rules prescribe a pro-

cess for appeal. Id. ¶ 24. In relevant part, Rule 1.4.48 provides that:
                                                    3
       a. If any diﬀerence or dispute shall arise between a Member and the Association
          and/or its agents (which shall include, without limitation, the Association’s
          Manager . . . ) concerning the construction of the Member’s contract with the
          Association, or the insurance aﬀorded by the Association under the contract, or
          any amount allegedly due from the Association to the Member, or any other
          diﬀerence or dispute, and the Member is dissatisﬁed with the Manager’s ﬁnal
          decision, the Member may submit a Notice of Appeal to the Association’s
          Board of Directors asking it to adjudicate the diﬀerence or dispute. . . .

       b. �e procedures for adjudication by the Directors, which are incorporated into
          this Rule, are stated in Appendix A to these Class I Rules.

       c. No Member shall be entitled to maintain any action, suit or other legal
          proceedings against the Association and/or its agents upon any such diﬀerence
          or dispute unless and until the same has been appealed to the Association’s
          Board of Directors and it shall have adjudicated the dispute and given its
          decision thereon. . . .

       d. �e decision of the Association’s Board of Directors is intended to be ﬁnal and
          binding. However, should the Member wish to appeal that decision, such
          appeal shall be brought only by suit against the Association in the United States
          District Court for the Southern District of New York and must be commenced
          no later than sixty days after the Board’s decision has been provided to the
          Member.

Id. ¶ 24. According to the Rules, “[t]he [parties’] written submissions including any exhibits

shall constitute the record upon which the Directors’ adjudicatory decision shall be based.” Id.

¶ 25. “The Member, as the party seeking modification of the Manager’s decision, has the burden

of proving by a preponderance of credible evidence that it is entitled to such modification.” Id.

“As the Board decision is final, it may be modified by a court only upon a finding that the deci-

sion was arbitrary and capricious, that is, without reason, an issue on which the Member shall

have the burden of proof.” Id.

       The Rules further contain an anti-waiver and anti-estoppel provision and specify that

New York law shall apply. Id. ¶¶ 27–28.




                                                 4
                Termination of Quest’s Coverage

           On at least seven occasions before December 2017, Quest’s premium installments to the

American Club were not paid when due. Id. ¶¶ 29–36. Defendants maintain that on December

12, 2017, the Claims Bureau contacted Quest’s insurance broker and advised it that failure to

timely pay the premium installment due December 20, 2017 would result in a five-day NOC. Id.

¶ 38. Payment was not received on that date, and a five-day NOC was issued on December 22,

2017. Id. ¶¶ 39–40. Quest’s coverage was terminated on December 27, 2017. Id. ¶ 42. Quest

never paid the December 20, 2017 premium installment. Id. ¶ 41.

           Quest alleges that prompt payment of the premium was impossible, as all days between

December 22, 2017 and December 28, 2017—except for December 27, 2017—were holidays in

Nigeria. 3 Doc. 40 ¶¶ 15, 17. It maintains that when it received the NOC late in the day on De-

cember 22, it promptly arranged to have funds sent to its London broker, who received the funds

on December 28, 2017, 4 by which time its coverage had already been terminated. Id. ¶ 16.

           At the time of termination, there were claims pending for both the Alexander J and the

Danny Rose. The Danny Rose was involved in a collision in 2015. Id. ¶ 9. And in January

2016, the Alexander J collided with a barge. Id. ¶ 10. For various reasons that the parties dis-

pute and that are irrelevant to the instant litigation, neither claim was resolved as of December

2017. Id. ¶¶ 9–14. After Quest’s termination, the Claims Bureau also terminated coverage for

these claims as well. Doc. 35 ¶ 44. Quest maintains that Defendants had improperly delayed




3
 Because the notice was received past Noon on December 22, any transfer of funds could not occur until the next
working day; December 23–24 was a weekend; December 25 was Christmas Day; and December 26 was Boxing
Day, which is a bank holiday in Nigeria. Doc. 40 ¶¶ 15, 17.
4
    Defendants maintain that Quest only transferred part of the funds due. Id. ¶ 16.

                                                            5
settling these claims and that its coverage was terminated because Defendants were “looking for

a way to get out of the insurance coverage.” Id. ¶ 44.

           Quest’s Appeal

       Pursuant to Rule 1.4.48, Quest appealed the Claims Bureau’s determination to the Board

on January 24, 2018. Doc. 40 ¶ 19. Both parties had an opportunity to submit their respective

positions. Id. ¶¶ 20–22. On September 20, 2018, the Board unanimously denied Quest’s appeal.

Id. ¶ 23. In its decision, the Board found that Quest’s coverage was properly canceled and that

the Claims Bureau did not improperly delay settling the pending claims. Doc. 35 ¶ 50.

       B. Procedural History

       Quest began this action on November 15, 2018. Doc. 1. It brings two causes of action.

First, it seeks a declaration “that Defendants are obligated, pursuant to the terms of the Policies,

and under the laws of [the] State of New York to provide insurance beneﬁts for Plaintiﬀ’s losses

and liabilities as a result of the collisions of Danny Rose and Alexander [J].” Id. ¶ 43. Next, it

seeks monetary damages for breach of the implied covenant of good faith and fair dealing,

allegedly caused by Defendants’ failure to pay insurance beneﬁts for the two collisions. Id. ¶¶

44–51. Defendants answered the Complaint on January 8, 2019. Doc. 13. On March 4, 2019,

Defendants ﬁled a motion for summary judgment on all counts. Doc. 22. Quest cross-moved for

summary judgment on April 18, 2019. Doc. 31.

II.    LEGAL STANDARD

       Summary judgment is appropriate when “the movant shows that there is no genuine dis-

pute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “An issue of fact is ‘genuine’ if the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Senno v. Elmsford Union Free Sch. Dist., 812 F.

Supp. 2d 454, 467 (S.D.N.Y. 2011) (quoting SCR Joint Venture L.P. v. Warshawsky, 559 F.3d

                                                  6
133, 137 (2d Cir. 2009)). A fact is “material” if it “might affect the outcome of the suit under the

governing law.” Id. (internal quotation marks and citation omitted). “When the burden of proof

at trial would fall on the nonmoving party, it ordinarily is sufficient for the movant to point to a

lack of evidence to go to the trier of fact on an essential element of the nonmovant’s claim.”

Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986)). If this occurs, “the nonmoving party must come forward

with admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid sum-

mary judgment.” Id. (internal citation omitted).

       In deciding a motion for summary judgment, the Court construes the facts in the light

most favorable to the nonmovant and resolves all ambiguities and draws all reasonable infer-

ences against the movant. Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011). The non-

movant, however, may not rely on unsupported assertions or conjecture in opposing summary

judgment. Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995). Ra-

ther, the nonmovant “must set forth significant, probative evidence on which a reasonable fact-

finder could decide in its favor.” Senno, 812 F. Supp. 2d at 467–68 (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 256–57 (1986)). “To avoid summary judgment, all that is required of

the non-moving party is a showing of sufficient evidence supporting the claimed factual dispute

as to require a judge or jury’s resolution of the parties’ differing versions of the truth.” Id.

       “When confronted with cross-motions for summary judgment, the Court analyzes each

motion separately, ‘in each case construing the evidence in the light most favorable to the non-

moving party.’” Peterson v. Kolodin, No. 13 Civ. 793 (JSR), 2013 WL 5226114, at *1

(S.D.N.Y. Sept. 10, 2013) (quoting Novella v. Westchester Cty., 661 F.3d 128, 139 (2d Cir.

2011)); see also Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (“[E]ach



                                                   7
party’s motion must be examined on its own merits, and in each case all reasonable inferences

must be drawn against the party whose motion is under consideration.” (citation omitted)). The

Court is not required to resolve the case on summary judgment merely because all parties move

for summary judgment. Morales, 249 F.3d at 121.

III.   DISCUSSION

       In their motion for summary judgment, Defendants maintain that Quest’s claims amount

to a review of the Board’s decision, which was the product of an agreed-upon alternative dispute

resolution (“ADR”) procedure. As such, the Court should apply an arbitrary and capricious

standard of review, as provided for by the Rules. Under this standard of review, the Court

should defer to the Board’s finding that Quest’s coverage, including for claims pending at the

time, was properly terminated and that Defendants were no longer liable for those claims after

termination. See Doc. 24. Quest disagrees. In its cross-motion for summary judgment, it argues

that the applicable standard is abuse of discretion. Judicial deference would be inappropriate, it

claims, because a conflict of interests exists when the plan administrator also pays out the benefit

claims. Moreover, the ADR procedure was invalid because it lacked fundamental fairness and

was contrary to public policy. Even if the arbitrary and capricious standard applies, the Court

should still vacate the Board’s decision, even more so because, under New York’s “mailbox

rule,” the payment was effective when it was tendered on December 22, 2017. See Doc. 37.

       The Court considers each of these arguments in turn.

       A. Standard of Review

       As a threshold issue, the parties purport to disagree over the applicable standard of

review. To be clear, Quest is not asking for de novo review of the Board’s ﬁndings; rather, it is

asking the Court to apply “the abuse of discretion and substantial evidence standard” because, it

argues, a conﬂict of interest exists when the plan administrator also pays out the claims. Doc. 37

                                                 8
at 7–8. �e Court notes that both the “abuse of discretion” standard and the “arbitrary and

capricious” standard are highly deferential and are sometimes used interchangeably. See Hines v.

First Unum Life Ins. Co., 14 Civ. 2961 (ER), 2016 WL 1246483, at *10 (S.D.N.Y. Mar. 23,

2016). “A decision is arbitrary and capricious only if it is found to be ‘without reason,

unsupported by substantial evidence or erroneous as a matter of law.’” Miles v. Principal Life

Ins. Co., 720 F.3d 472, 486 (2d Cir. 2013) (quoting Pagan v. NYNEX Pension Plan, 52 F.3d 438,

442 (2d Cir. 1995)). “Substantial evidence is such evidence that a reasonable mind might accept

as adequate to support the conclusion reached by the administrator and requires more than a

scintilla but less than a preponderance.” Durakovic v. Bldg. Serv. 32 BJ Pension Fund, 609 F.3d

133, 141 (2d Cir. 2010) (internal quotation marks and citation omitted). Similarly, a decision

constitutes an abuse of discretion when it “rests on an error of law (such as application of the

wrong legal principle) or a clearly erroneous factual ﬁnding,” or “though not necessarily the

product of a legal error or a clearly erroneous factual ﬁnding . . . cannot be located within the

range of permissible decisions.” Zervos v. Verizon New York, Inc., 252 F.3d 163, 168–69 (2d Cir.

2001).

         To the extent Quest is arguing for a less deferential standard of review, the level of

judicial deference aﬀorded to the Board’s decision turns on whether it was the product of a

previously agreed-upon ADR procedure. If so, then the Court will apply the “arbitrary and

capricious” standard of review provided for by the Rules. See TransAtlantic Lines LLC v. Am.

S.S. Owners Mut. Prot. & Indem. Ass’n, 253 F. Supp. 3d 725, 735 (S.D.N.Y. 2017) (applying

arbitrary and capricious standard of review). In at least three other similar disputes, courts in this

District have found that the Board’s decisions are the product of an ADR procedure. See

Venetico Marine S.A. v. Am. S.S. Owners Mut. Prot. & Indem. Ass’n, 15 Civ. 8351 (DAB), 2018



                                                   9
U.S. Dist. LEXIS 156378 (S.D.N.Y. Sept. 10, 2018); TransAtlantic Lines LLC, 253 F. Supp. 3d

725; Progress Bulk Carriers v. Am. S.S. Owners Mut. Prot. & Indem. Ass’n, Inc., 939 F. Supp. 2d

422, 427 (S.D.N.Y. 2013), aﬀ’d, 2 F. Supp. 3d 499 (S.D.N.Y. 2014). �is Court agrees.

       �e Rules provide that “[i]f any diﬀerence or dispute shall arise between a Member and

the Association . . . the Member may submit a Notice of Appeal to the Association’s Board of

Directors asking it to adjudicate the diﬀerence or dispute.” Doc. 25, Ex. 3 at 44. �is is meant to

be the exclusive avenue of dispute resolution. Id. (“No member shall be entitled to maintain any

action, suit or other legal proceedings against the Association and/or its agents upon any such

diﬀerence or dispute unless and until the same has been appealed to the Association’s Board of

Directors and it shall have adjudicated the dispute and given its decision thereon.”). Moreover,

“[t]he decision of the Association’s Board of Directors is intended to be ﬁnal and binding.” Id.

Any appeal must be brought in the District Court for the Southern District of New York and must

be commenced within sixty days of the Board’s decision. Id. �e Rules themselves dictate an

“arbitrary and capricious” standard of review. Id. at 107. It appears abundantly clear from this

language that the parties “intended to grant the Board the authority to make ﬁnal and binding

decisions concerning coverage disputes.” Progress Bulk Carriers, 939 F. Supp. 2d at 428

(analyzing similar contract terms).

       Quest does not deny that it agreed to and was familiar with the Rules and that it followed

their prescribed internal procedures. Doc. 37 at 3. Instead, it argues that the arbitrary and

capricious standard should not apply because of the conﬂict of interest that exists when the

insurance administrator is the same as the entity that pays out the claim. It points to two cases in

support of this proposition: Metropolitan Life Insurance Co. v. Glenn, 554 U.S. 105 (2008), and

McCauley v. First Unum Life Insurance Company, 551 F.3d 126 (2d Cir. 2008). �ese cases are



                                                 10
inapposite for at least two reasons. First, these cases were decided in the context of the

Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1001 et seq., and their

reasoning is inapplicable to the case at hand. In Glenn, for example, the Court found that in the

context of trust law, “the fact that a settlor (the person establishing the trust) approves a trustee’s

conﬂict does not change the legal need for a judge later to take account of that conﬂict in

reviewing the trustee’s discretionary decisionmaking.” 544 U.S. at 113. Such is not the case in

contract law, where “the parties’ intentions control.” Stolt-Nielsen S.A. v. AnimalFeeds Int’l

Corp., 559 U.S. 662, 682 (2010) (quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,

Inc., 473 U.S. 614, 626 (1985)). Second, even if these cases were relevant, they do not

necessarily mandate a less deferential standard of review. Under these cases, a court must take a

conﬂict of interest into account and weigh it as a factor in determining whether there was an

abuse of discretion; but this “does not make de novo review appropriate.” McCauley, 551 F.3d at

133. In other words, the appropriate standard of review under these cases is still abuse of

discretion—or arbitrary and capricious. 5

        For the foregoing reasons, the Court will apply an arbitrary and capricious standard of

review, as provided for by the Rules.

        B. Validity of the ADR Process

        Quest next attacks the validity of the Rules’ ADR process on two grounds. First, it

argues that the process lacked fundamental fairness. Speciﬁcally, Quest argues that the Board




5
 Furthermore, any alleged conﬂict of interest present here would not weigh in favor of ﬁnding an abuse of
discretion because it was one the parties explicitly agreed to by contract. “An ADR panel must ‘grant the parties a
fundamentally fair hearing,’ but, by the same token, it ‘need not follow all the niceties observed by the federal
courts.’” Transatlantic Lines LLC, 253 F. Supp. 3d at 730 (quoting Bell Aerospace Co. Div. of Textron, Inc. v. Local
516, Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am. (UAW), 500 F.2d 921, 923 (2d Cir.
1974)).

                                                        11
was biased because its members had a ﬁnancial interest in denying Quest’s claim. Doc. 37 at 8–

9. �is very argument was considered—and rejected—by the court in Transatlantic Lines LLC,

253 F. Supp. 3d 725. �ere, the court found that allegations of bias “ignore[] the fact that the

supposed bias was one inherent in the ADR arrangement to which [Plaintiﬀ] voluntarily agreed

when it joined the Association.” Id. at 730. So too here did Quest indisputably agree to the

Rules. See, e.g., Doc. 35 ¶¶ 14, 16–19, 22, 24–28. �e unfairness it complains of, then, “is

totally unlike a situation where an individual arbitrator has a concealed bias,” and “is, instead, an

attack on the very ADR procedure to which [it] knowingly and voluntarily agreed.” Id. at 730–

31 (internal citations omitted).

       Second, Quest states in a footnote that “it is against public policy to have [an] insurance

policy that required the insured to maintain coverage after the covered incident.” Doc. 37 at 16

n.1. However, it presents no arguments as to why this policy “violates a well-deﬁned

constitutional, statutory or common law of New York State.” TransAtlantic Lines LLC, 253 F.

Supp. 3d at 733 (internal quotation marks and citations omitted). As such, this argument is

without merit.

       C. Review of the Board’s Decision

       Quest further urges that even if an arbitrary and capricious standard of review does apply,

the decision should nevertheless be vacated because the Board failed to consider all relevant

factors, speciﬁcally whether Defendants acted in bad faith—and therefore breached the duty of

good faith and fair dealing—when they cancelled the insurance policy over the holidays,

allegedly in order to avoid paying Quest’s pending claims on the Alexander J. and the Danny

Rose. Doc. 37 at 9–15.

        “In reviewing ADR decisions, courts are limited to considering the record before the

decisionmaker.” Progress Bulk Carriers, 939 F. Supp. 2d at 429 (quoting Grey v. F.D.I.C., No.
                                                 12
88 Civ. 7452 (THK), 2002 WL 959564, at *10 (S.D.N.Y. May 8, 2002) (“It is well settled that a

court lacks the power to consider newly submitted evidence when reviewing an arbitration

proceeding.” (internal quotation marks and citation omitted))). To reach its determination, the

Board considered “letter briefs to the Directors with exhibits submitted by Quest and the

Managers.” 6 Doc. 25, Ex. 7 at 1.

         Upon review, Quest’s arguments on appeal amount to little more than a rehash of its

arguments before the Board. Contrary to Quest’s assertions, the Board did consider whether the

NOC “was without prior warning, was not reasonable or fair, was ‘impossible’ to meet and

[whether] the Managers issued the NOC only to avoid paying Quest’s claims regarding collisions

involving its two entered vessels, the MT Alexander J. and the MT Danny Rose.” Id. at 1–2. In

rejecting these arguments, the Board found that “the prompt, proper payment of all mutual

premiums and other amounts due from each Association member in each separate insurance year

is essential to the operation of this Association as a non-proﬁt, mutual marine insurance

association.” Id. at 3. It also found that “[w]hile a ﬁve-day NOC may seem short . . . weeks

before issuing the NOCs, the Managers gave Quest warnings that if premiums and other sums

due were not paid within speciﬁed times then, as a last resort, NOCs would be issued.” Id. at 5.

Because Quest had been warned on December 12, 2017 that an NOC would issue if payment was

not promptly received when it was due on December 20, 2017, the Board found that “Quest



6
  In its Reply Memorandum, Quest for the ﬁrst time “notes that the parties never had a Rule 26 disclosure and thus,
[it] will not rely on Defendant[s’] assertions that all of the exhibits Defendant[s] attach[] where [sic] part of the
record while [its] exhibits were not.” Doc. 44 at 2. It concludes that “[i]n any event, discovery will be necessary for
Defendant to prevail on this argument.” Id. �e Court disagrees. In its Rule 56.1 Counter-Statement, Quest admits
that the documents attached as Exhibit F to the Declaration of Donald R. Moore (“Exhibit F”) were presented to the
Board. Doc. 35 ¶¶ 47–49. Moreover, the only exhibit Quest attaches to its declarations—a copy of the telex
allegedly showing that payment was posted from Quest’s account on December 22, 2019, Doc. 32, Ex. 1—is
included in Exhibit F. See Doc. 25, Ex. 6 at 15. Quest has therefore identiﬁed no additional documents that were
before the Board.

                                                          13
actually received a 15-day NOC (December 12th to 27th).” Id. at 8. �e Board further found that

“[a]s Quest had adequate time on December 22nd to arrange a bank transfer to its London broker,

Quest also had adequate time that day to make a bank transfer to the Association, which funds

would have arrived in the Association’s bank account on or before December 27th.” Id.

       As to allegations of bad faith, Quest oﬀered “no details or witnesses or exhibits to prove”

that the Claims Bureau cancelled its policies to avoid paying the outstanding insurance claims.

Id. at 9. In fact, the Board found that “Quest, itself delayed possible settlement of the Alexander

J collision claim.” Id. at 11 (citing to e-mail communications with the Manager’s London oﬃce

on November 13–23, 2017). In conclusion, the Board clariﬁed that it “considered each of

Quest’s appeal arguments” and found that these “[were] not supported by evidence, and . . .

[were] conclusory . . . [and were] not credible.” Id. at 16.

       �e Board’s decision is thorough, well-reasoned, and supported by the record. �e Court

sees no reason to disturb it.

       D. �e Mailbox Rule

       Finally, Quest argues that because it wired funds to its London broker on December 22,

2017, the mailbox rule dictates that payment was eﬀectively tendered to the American Club on

that date. Doc. 37 at 15–16. �e “mailbox rule” is a “rebuttable, common-law presumption that

a piece of mail, properly addressed and mailed in accordance with regular oﬃce procedures, has

been received by the addressee.” Cooke v. United States, 918 F.3d 77, 81 (2d Cir. 2019) (citing

Akey v. Clinton Cty., 375 F.3d 231, 235 (2d Cir. 2004)).

       �e question of “whether the ‘mailbox rule’ applies to contracts created through telex [is]

apparently still unresolved.’” Centre-Point Merch. Bank Ltd. v. Am. Express Bank Ltd., No. 95

Civ. 5000 (LMM), 2000 WL 1772874, at *3 n.7 (quoting Metro. Air Serv., Inc. v. Penberthy

Aircraft Leasing Co., 648 F. Supp. 1153, 1156 (S.D.N.Y. 1988)). However, Quest’s argument is
                                                 14
unavailing for an independent reason. Quest does not dispute that the payment was never

actually tendered to Defendants. Doc. 35 ¶ 41. Yet, Quest did not “take appropriate steps to cure

the problem.” Zamora-Leon v. United of Omaha Life Ins. Co., 15 Civ. 9206 (JMF), 2017 WL

4155403, at *3 (S.D.N.Y. Sept. 18, 2017). “Because [it] failed to do so, [it] cannot invoke the

mailbox rule and [Defendants were] entitled to terminate [its] policies for non-payment.” Id.

IV.      CONCLUSION

         For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED,

and Quest’s motion for summary judgment is DENIED. The Clerk of Court is respectfully di-

rected to termination the motion, Doc. 22, and close the case.

         SO ORDERED.

Dated:    March 18, 2020
          New York, New York
                                                                  Edgardo Ramos, U.S.D.J.




                                                15
